                                      Case 2:19-cv-02120-RFB-DJA Document 9 Filed 01/16/20 Page 1 of 2



                        1       RICK D. ROSKELLEY, ESQ., Bar # 3192
                                DIANA G. DICKINSON, ESQ., Bar # 13477
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5       Email:       rroskelley@littler.com
                                             ddickinson@littler.com
                        6
                                Attorneys for Defendant
                        7       AMERICAN HOMES 4 RENT, LP

                        8
                                                               UNITED STATES DISTRICT COURT
                        9
                                                                    DISTRICT OF NEVADA
                     10

                     11
                                LEAH KISSICK,
                     12                                                         Case No. 2:19-cv-02120-RFB-DJA
                                                  Plaintiff,
                     13                                                         STIPULATION AND ORDER TO
                                vs.                                             ARBITRATE AND STAY PROCEEDINGS
                     14
                                AMERICAN HOMES 4 RENT, LP and
                     15         DOES 1-50,

                     16                           Defendant.

                     17

                     18                 Plaintiff LEAH KISSICK (“Plaintiff”) and Defendant AMERICAN HOMES 4 RENT, LP

                     19         (“Defendant”), by and through their respective counsel of record, do hereby stipulate and agree as

                     20         follows:

                     21                 WHEREAS, on or about April 6, 2017, and December 21, 2017, Plaintiff entered into an

                     22         agreement with Defendant AMERICAN HOMES 4 RENT, LP to arbitrate all disputes arising out of

                     23         or relating to Plaintiff’s employment (“the Arbitration Agreement”);

                     24                 WHEREAS, on or about December 10, 2019, Plaintiff filed a Complaint in the United States

                     25         District Court, District of Nevada, alleging claims for interference with Family Medical Leave Act

                     26         Rights, disability discrimination in violation of the Americans with Disabilities Act and Nevada law,

                     27         and age discrimination in violation of the Age Discrimination in Employment Act.

                     28                 WHEREAS, Plaintiff and Defendant agree that the claims should be arbitrated;
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                     Case 2:19-cv-02120-RFB-DJA Document 9 Filed 01/16/20 Page 2 of 2



                        1                IT IS HEREBY STIPULATED by and between Plaintiff and Defendant and

                        2                ORDERED, as follows:

                        3                1.        The Action, in its entirety, shall be submitted to binding arbitration pursuant to the

                        4       terms of the Arbitration Agreement;

                        5                2.        That the filing of the Complaint in this matter on December 10, 2019, shall constitute

                        6       Plaintiff’s timely demand for arbitration pursuant to the terms of the Arbitration Agreement; and

                        7                3.        All proceedings in this Action shall be stayed pending arbitration.

                        8

                        9       Dated: January 16, 2020                               Dated: January 16, 2020
                     10         Respectfully submitted,                               Respectfully submitted,
                     11

                     12         /s/ Joshua R. Hendrickson                             /s/ Diana G. Dickinson
                                MARK R. THIERMAN, ESQ.                                RICK D. ROSKELLEY, ESQ.
                     13         JOSHUA D. BUCK, ESQ.                                  DIANA G. DICKINSON, ESQ.
                                JOSHUA R. HENDRICKSON. ESQ.                           LITTLER MENDELSON, P.C.
                     14         THIERMAN BUCK LLP
                     15         Attorneys for Plaintiff                               Attorneys for Defendant
                                LEAH KISSICK                                          AMERICAN HOMES 4 RENT, LP
                     16

                     17

                     18
                                                                         IT IS SO ORDERED.
                     19
                                                                                 Dated: _____________________, 2020.
                     20

                     21
                                                                                 __________________________________________
                     22                                                                UNITED STATES DISTRICT JUDGE

                     23

                     24

                     25
                                4827-7878-1873.1 074188.1048
                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                    2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
